Citation Nr: 1820739	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-30 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for the residuals of an injury of the right fourth finger.  

3.  Entitlement to service connection for an acquired psychiatric disability claimed as stress, depression and antisocial behavior.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from September 1983 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2012 and November 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

These appeals were previously before the Board in June 2015 when they were remanded for additional evidentiary development.  They have been returned to the Board for appellate review. 

The issue of service connection for a right hand disability appears has been raised by the record in an April 2016 VA examination.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  As such, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

In statement received by VA in November 2017 and January 2018, the Veteran made a motion to advance his case on the Board's docket due to being unemployed and homeless.  The Board finds good cause and will grant the Veteran's motion.  38 C.F.R. § 20.900(c) (2017).

The issue of entitlement to service connection for an acquired psychiatric disability claimed as stress, depression and antisocial behavior is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae does not result in any scarring; does not result in any disfigurement of the head, neck, or face; did not have any visible symptoms on either VA examination, and requires the use of no more than topical therapy.  

2.  The Veteran has limitation of motion of the right fourth finger. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.31, 4.118 Code 7800, 7804, 7806, 7813 (2017). 

2.  The criteria for entitlement to an initial compensable rating for the residuals of an injury of the right fourth finger have not been met; a zero percent rating is the highest available under the appropriate rating code.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.71a, Codes 5227, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Regarding notice, the 2 issues decided herein arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's VA treatment records have been obtained.  There are no outstanding private treatment records concerning the pseudofolliculitis barbae or right fourth finger.  The June 2015 remand ordered that the Veteran be afforded new VA examinations of these disabilities and these have been completed.  The Veteran has not requested a hearing.  As such, and the Board will proceed with their adjudication.  


Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 .F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).



Pseudofolliculitis Barbae

Entitlement to service connection for pseudofolliculitis barbae was granted in a November 2012 rating decision, which assigned a zero percent rating for this disability, effective February 3, 2012.  The Veteran submitted a notice of disagreement with this evaluation, which initiated the current appeal.  

The rating code does not include a listing for pseudofolliculitis barbae.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this instance, the Veteran's pseudofolliculitis barbae is rated by analogy to the rating code that includes disabilities such as tinea barbae (DC 7899-7813).  This code states the disability is to be rated under the rating codes for disfigurement of the head, face, or neck; scars; or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813. 

Under the rating codes for disfigurement of the head, face, or neck, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  
A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under §4.118, are: (1) a scar of 5 or more inches (13 or more centimeters) in length; (2) a scar of at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters).  38 C.F.R. §4.118, Diagnostic Code 7800, Note (1). 

Under the rating criteria for scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  
A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Code 7804.

The rating criteria for dermatitis or eczema state a zero percent rating is provided when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided when at least 5 percent, but less than 
20 percent, of the entire body is covered, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is provided when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is provided when more than 40 percent of the entire body is covered, or more than 
40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 Code 7806.

A review of the Veteran's VA treatment records from 2012 to the present is negative for complaints or treatment relating to his pseudofolliculitis barbae.  

The Veteran was afforded a VA skin examination in May 2012.  His only skin condition was pseudofolliculitis barbae, which had been diagnosed in 1983.  The examiner states that this condition did not cause in scarring or disfigurement of the head, face, or neck.  There were no systemic manifestations, and the Veteran had not been treated with oral or topical medications in the past 12 months.  There had been no treatment or procedures other than systemic or topical medications in the past 12 months.  On examination, the section of the form that asked the examiner to specify the percentage of the affected area states that the Veteran did not have any visible skin conditions.  In fact, the examiner reported that the Veteran did not have any visible skin conditions or any other pertinent physical findings related to his pseudofolliculitis barbae.  There was no impact on the Veteran's ability to work.  5/14/2012 VA Examination.  

At the request of the June 2015 remand, the Veteran was afforded a new VA examination in April 2016.  The claims file was reviewed by the examiner.  The Veteran had a diagnosis of pseudofolliculitis barbae.  He said that he currently used a product called "Magic Shave" which helped, and there was no evidence of a rash on the current examination.  The Veteran did not have scarring, and he did not have disfigurement of the head, face, or neck.  There were no systemic manifestations.  He was said to have been treated with topical medications for his pseudofolliculitis barbae, which was the "Magic Shave" that was in constant use over the past 
12 months.  There had been no treatments or procedures in the past 12 months other than the topical medication.  The examiner also noted that the Veteran had dermatitis which affected less than 5 percent of the total body area or exposed body area.  His skin condition did not impact his ability to work.  4/13/2016 C&P Exam.  

Primarily on the basis of these two examinations, the Board finds that the zero percent evaluation currently assigned for the Veteran's pseudofolliculitis barbae is appropriate for the entire appeal period.  Both examiners state that the Veteran does not have any scars or disfigurement of the head, face, or neck.  This precludes a compensable rating under that rating code.  See 38 C.F.R. §4.118, Diagnostic Code 7800.  Additionally, both examiners said that the Veteran's disability did not result in any scarring, which precludes a compensable rating under the rating code for scars that are unstable or painful.  See 38 C.F.R. §4.118, Code 7804.  As the Veteran does not meet the requirements for a compensable evaluation under either of these rating codes, a zero percent rating would be assigned under both.  38 C.F.R. § 4.31.  

In fact, the May 2012 examiner reported that the Veteran did not have a visible skin condition, and the April 2016 examiner found that the Veteran did not have a rash from the pseudofolliculitis barbae.  The April 2016 examiner did note the year round use of topical therapy in the form of a special shaving cream.  Furthermore, this examiner noted dermatitis.  However, the Veteran is not service connected for dermatitis, and even if this disability was related to his pseudofolliculitis barbae, it covers less than 5 percent of his total and exposed body surface.  When less than 
5 percent of the body is affected and only topical therapy is required, a zero percent rating is assigned under the rating criteria for dermatitis or eczema.  38 C.F.R. § 4.118, Code 7806.  The Veteran's symptoms fail to meet or more nearly approximate the criteria for a compensable rating under any applicable rating code, and a compensable rating for his pseudofolliculitis barbae cannot be assigned for any portion of the appeal period.  38 C.F.R. §§ 4.31, 4.118 Code 7800, 7804, 7806, 7813.  

Right Fourth Finger

Entitlement to service connection the residuals of an injury to the right fourth finger was granted in a July 2012 rating decision, which assigned a zero percent rating for this disability, effective March 1, 2012.  The Veteran submitted a notice of disagreement with this evaluation, which initiated the current appeal.

The Veteran's right fourth finger disability is evaluated under the rating criteria for limitation of motion of the ring or little finger.  Under this rating code, any limitation of motion is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, 
Code 5230.  Ankylosis of the ring or little finger is also considered to be zero percent disabling.  38 C.F.R. § 4.71a, Code 5227.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran was afforded VA examinations of his hand and fingers in May 2012 and April 2016.  The May 2012 examination states that the Veteran reported pain in his hand when it was cold, but there was no limitation of motion on examination.  The Veteran reported flare ups with cold weather causing pain.  5/4/2012 VA Examination.  A May 2012 X-ray study of the right hand showed no evidence of acute fracture or dislocation, minimal deformity of the fourth finger distal phalangeal tuft that may relate to remote trauma, and minimal degenerative change of the thumb base and metacarpophalangeal joints.  2/14/2013 Capri, p. 139.  At the April 2016 examination, the Veteran reported pain in the right hand (especially with bending) and there was limitation of motion of the right fourth finger.  The Veteran reported flare-ups 3-4 days per week with the functional loss being hard to grip items and somewhat limited range of motion.  There was no functional loss after repetitive use testing.  It was noted that the Veteran would use a brace constantly.  4/13/2016 C&P Exam.  

However, in this case the zero percent rating is the highest that is available under the appropriate rating criteria.  As such, a minimum compensable rating for painful motion is not available for the Veteran's right fourth finger as a matter of law.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016).  Therefore, no further discussion is required, to include of other diagnostic codes.  See 38 C.F.R. § 4.71a, Codes 5227, 5230; Johnston v. Brown, 10 Vet. App. 80, 85 (1995); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").   

At this juncture, the Board observes that the Veteran's complaints and findings at his two VA examinations included complaints of pain and weakness throughout his right hand, and not just the right fourth finger.  He has not previously claimed service connection for a disability of the right hand; in fact, his original claim mentions only the finger.  However, given the history provided by the Veteran at the two VA examinations as well as his current complaints and symptoms, the Board finds that the issue of service connection for the right hand has been raised.  As noted in the introduction, this matter is referred to the AOJ for appropriate action. 

Finally, the Board recognizes that a claim for an increased rating encompasses a claim for TDIU if raised by the record or the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran does not contend that his right fourth finger and/or his pseudofolliculitis barbae prevents him from working, and such is not suggested by the record.  TDIU has not been raised.  


ORDER

An initial compensable rating for pseudofolliculitis barbae is denied. 

An initial compensable rating for the residuals of an injury of the right fourth finger is denied. 


REMAND

In a September 2017 statement, the Veteran notes that he was an inpatient at a VA mental health unit from August 2017 to September 2017.  9/20/2017 VA 21-4138 Statement in Support of Claim, p. 1.  These records are not in the claims file.  An attempt to obtain them must be made.  

The June 2015 Board remand requested that the Veteran be afforded a VA psychiatric examination.  The examiner was to provide an opinion as to whether or not any currently diagnosed psychiatric disorder is at least as likely as not related to service.  

The Veteran was afforded two VA examinations in April 2016.  The first one on April 12th only lists two psychiatric disorders identified on this examination as cocaine use disorder and alcohol use disorder.  The examiner with a PhD states that they had their onset in the military.  The examiner added that the Veteran did not appear to have another mental health disorder that was related to military service.  No other diagnoses were noted by way of history, and she added that the Veteran did not describe symptoms consistent with any particular mental disorder other than substance abuse problems.  4/12/2016 C&P Exam, pp. 1, 4.  The second VA examination conducted on April 26th, adds bipolar II with mood congruent psychotic features as a mental health diagnosis.  This examiner is a medical doctor.

However, the record shows that the Veteran was diagnosed with a bipolar disorder by a VA doctor only a week before this VA examination was conducted.  The doctor did not provide an opinion as to the etiology of this disability.  9/15/2016 Capri, p. 108.  A second VA examiner, a medical doctor, also diagnosed the Veteran with a bipolar disorder with congruent psychotic features in April 2016.  This examiner also failed to provide an etiology opinion.  9/15/2016 Capri, p. 76; 05/23/2016 Miscellaneous C&P Correspondence.  Finally, another April 2016 VA treatment record shows that a VA social worker diagnosed the Veteran with a depressive disorder.  She did not include an opinion with this diagnosis either.  9/15/2016 Capri, p. 91.   

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Given that three different VA doctors or other health care professionals diagnosed the Veteran with two different psychiatric disabilities in the same month that the VA examination could identify only substance abuse, another examination should be obtained in order to ascertain whether or not the Veteran's bipolar disorder and/or depressive disorder was incurred due to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's psychiatric disabilities dating from 2017 to the present and associate them with the claims file.  This should include the report of his inpatient treatment from August 2017 to September 2017.  

2.  After the records requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The examiner must review the claims file, and the examination report should indicate it has been reviewed.  At the conclusion of the examination and record review, the examiner should attempt to provide the following opinions:

a) Does the Veteran have a diagnosis of one or more acquired psychiatric disabilities other than substance abuse disorders?  If yes, please provide a list of these diagnosed disabilities.  If no, please differentiate the current findings with the diagnoses of bipolar disorder and depressive disorder in the April 2016 VA treatment.  Were these diagnoses in error or did they represent an acute disability that has resolved? 

b) For each diagnosed acquired psychiatric disability, including the bipolar disorder and depressive disorder diagnosed in April 2016, is it as likely as not that this disability was incurred due to active service? 

A comprehensive rationale for all opinions is to be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


